DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 03 May 2022.
2.  Claims 1-18 are pending in the application.
3.  Claims 1-18 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 15 August 2019, 24 February 2020, 28 May 2020 and 03 May 2022.
Specification
5.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claim(s) 1, 3-5, 7-9, 11, 12, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doner US 2020/0137048 A1 in view of Kishimoto et al US 2018/0227475 A1 (hereinafter Kishimoto).
As to claim 1, Doner discloses a method for outputting networking authentication information, applied to a first terminal, the method comprising: 
obtaining networking authentication information (i.e. a user inputs into the user device network credentials for the second device to enable the second device to connect to a network) [0026]; 
controlling, based on the light emission control signal, the first terminal to output an optical signal corresponding to the networking authentication formation (i.e. the user device then transmits modulated light to the second device, the light being modulated so that the transmitted light is encoded with the network credentials) [0026].  
Doner does not teach determining, based on a preset rule, a light emission control signal corresponding to the networking authentication information.
Kishimoto teaches determining, based on a preset rule, a light emission control signal corresponding to the networking authentication information (i.e. sequence of the light emission are modulated in conformity with a specific rule) [0074].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doner so that a light emission control signal corresponding to the networking authentication information would have been determined based on a preset rule.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doner by the teaching of Kishimoto because an interference phenomenon can be suppressed without an increase in exposure period or a decrease in frame rate [0022].
As to claim 3, Doner teaches the method according to claim 1, wherein the determining, based on the preset rule, the light emission control signal corresponding to die networking authentication information comprises: 
converting a character in the networking authentication information into a corresponding light emission control signal by at least one of a Morse code rule or an American Standard Code for Information Interchange (ASCII) rule (i.e. convert the network credentials that are input by the user to ASCII) [0043].  
As to claim 4, Doner teaches the method according to claim 1, wherein the networking authentication information comprises at least one of: 
a networking password (i.e. password or passphrase which is required in order for the connection to be authenticated) [0035]; a networking service set identifier (i.e. service set identifier) [0035]; or a running parameter.  
As to claim 5, Doner discloses a networking method, applied to a second terminal, the method comprising: 
receiving an optical signal sent by a first terminal (i.e. second device receives signal from first device) [0027]; 
determining networking authentication information corresponding to the optical signal (i.e. the second device can demodulate the modulated signal that is received to obtain the network credentials) [0027]; and 
controlling the second terminal to perform an operation corresponding to the networking authentication information (i.e. the second device can then connect to the network as required) [0027].  
Doner does not teach determining, based on a preset rule, networking authentication information corresponding to the optical signal.
Kishimoto teaches determining, based on a preset rule, networking authentication information corresponding to the optical signal (i.e. sequence of the light emission are modulated in conformity with a specific rule) [0074].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doner so that networking authentication information corresponding to the optical signal would have been determined based on a preset rule.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doner by the teaching of Kishimoto because an interference phenomenon can be suppressed without an increase in exposure period or a decrease in frame rate [0022].
As to claim 7, Doner teaches the method according to claim 5, wherein the determining, based on the preset rule, the networking authentication info corresponding to the optical signal comprises: 
converting the optical signal into the networking authentication information by at least one of a Morse code rule or an American Standard Code for Information Interchange (ASCII) rule (i.e. convert the network credentials that are input by the user to ASCII) [0043].  
As to claim 8, Doner teaches the method according to claim 5, wherein the networking authentication information comprises at least one of: 
a networking password (i.e. password or passphrase which is required in order for the connection to be authenticated) [0035]; a networking service set identifier; and a running parameter.  
As to claim 9, Doner discloses a first terminal, comprising: 
a processor [0044]; and 
a memory storing instructions executable by the processor [0044], 
wherein the processor is configured to: 
obtain networking authentication information (i.e. a user inputs into the user device network credentials for the second device to enable the second device to connect to a network) [0026]; 
control, based on the light emission control signal, the first terminal to output an optical signal corresponding to the networking authentication formation (i.e. the user device then transmits modulated light to the second device, the light being modulated so that the transmitted light is encoded with the network credentials) [0026].  
Doner does not teach determining, based on a preset rule, a light emission control signal corresponding to the networking authentication information.
Kishimoto teaches determining, based on a preset rule, a light emission control signal corresponding to the networking authentication information (i.e. sequence of the light emission are modulated in conformity with a specific rule) [0074].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doner so that a light emission control signal corresponding to the networking authentication information would have been determined based on a preset rule.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Doner by the teaching of Kishimoto because an interference phenomenon can be suppressed without an increase in exposure period or a decrease in frame rate [0022].
As to claim 11, Doner teaches the first terminal according to claim 9, wherein the processor is further configured to: 
convert a character in the networking authentication information into a corresponding light emission control signal by at least one of a Morse code rule or an American Standard Code for Information interchange (ASCII) rule (i.e. convert the network credentials that are input by the user to ASCII) [0043].  
As to claim 12, Doner teaches the first terminal according to claim 9, wherein the networking authentication information comprises a networking password (i.e. password or passphrase which is required in order for the connection to be authenticated) [0035], or a networking service set identifier and the networking password, or a running parameter.
As to claim 13, Doner teaches a second terminal, comprising: 
a processor [0044]; and 
a memory storing instructions executable by the processor [0044], 
wherein the processor is configured to perform the networking method according to claim 5 [0044].  
As to claim 15, Doner teaches the second terminal according to claim 13, wherein the processor is further configured to: 
convert the optical signal into the networking authentication information by at least one of a Morse code rule or an American Standard Code for Information Interchange (ASCII) rule (i.e. convert the network credentials that are input by the user to ASCII) [0043].  
As to claim 16, Doner teaches the second terminal according to claim 13, wherein the networking authentication information comprises a networking password (i.e. password or passphrase which is required in order for the connection to be authenticated) [0035], or a networking service set identifier and a networking password, or a running parameter.
As to claim 17, Doner teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a device, cause the device to perform the method according to claim 1 (i.e. memory and executable by the processor) [0044].  
As to claim 18, Doner teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a device, cause the device to perform the method according to claim 5 (i.e. memory and executable by the processor) [0044].  
7.  Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doner US 2020/0137048 A1 and Kishimoto et al US 2018/0227475 A1 (hereinafter Kishimoto) as applied to claims 1 and 9 above, and further in view of Chao et al US 2007/0103420 A1 (hereinafter Chao).
As to claim 2, the Doner-Kishimoto combination does not teach controlling at least one of a screen or a flash of the first terminal to flicker to output the optical signal.  
Chao teaches controlling at least one of a screen or a flash of the first terminal to flicker to output the optical signal (i.e. intensity of flickering of display screen) [0043].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doner-Kishimoto combination so that at least one of a screen or a flash of the first terminal would have been controlled to flicker to output the optical signal.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doner-Kishimoto combination by the teaching of Chao because it helps prevent the flickering phenomena from being suppressed or eliminated [0025].
As to claim 10, the Doner-Kishimoto combination does not teach control at least one of a screen or a flash of the first terminal to flicker to output the optical signal.  
Chao teaches controlling at least one of a screen or a flash of the first terminal to flicker to output the optical signal (i.e. intensity of flickering of display screen) [0043].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doner-Kishimoto combination so that at least one of a screen or a flash of the first terminal would have been controlled to flicker to output the optical signal.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doner-Kishimoto combination by the teaching of Chao because it helps prevent the flickering phenomena from being suppressed or eliminated [0025].
8.  Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doner US 2020/0137048 A1 and Kishimoto et al US 2018/0227475 A1 (hereinafter Kishimoto) as applied to claims 5 and 13 above, and further in view of Eklund U.S. Patent No. 6,313,876 B1.
As to claim 6, the Doner-Kishimoto combination teaches determining, based on the preset rule, the networking authentication information corresponding to the electrical signal, as discussed above.    
The Doner-Kishimoto combination does not teach converting the received optical signal into an electrical signal by a photoresistor on the second terminal.  
Eklund teaches converting the received optical signal into an electrical signal by a photoresistor on the second terminal (i.e. a photoresistor is used for converting optical information to an electrical signal) [column 4, lines 40-49].     
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doner-Kishimoto combination so that the received optical signal would have been converted into an electrical signal by a photoresistor on the second terminal.  It would have been determined, based on the preset rule, the networking authentication information corresponding to the electrical signal.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doner-Kishimoto combination by the teaching of Eklund because it helps reduce the occurrence of disturbances [column 1, lines 54-57].
As to claim 14, the Doner-Kishimoto combination does not teach determine, based on the preset rule, the networking authentication information corresponding to the electrical signal, as discussed abo e.  
The Doner-Kishimoto combination does not teach convert the received optical signal into an electrical signal by a photoresistor on the second terminal.  
  Eklund teaches converting the received optical signal into an electrical signal by a photoresistor on the second terminal (i.e. a photoresistor is used for converting optical information to an electrical signal) [column 4, lines 40-49].     
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doner-Kishimoto combination so that the received optical signal would have been converted into an electrical signal by a photoresistor on the second terminal.  It would have been determined, based on the preset rule, the networking authentication information corresponding to the electrical signal.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Doner-Kishimoto combination by the teaching of Eklund because it helps reduce the occurrence of disturbances [column 1, lines 54-57].
Relevant Prior Art
9.  The following references have been considered relevant by the examiner:
A.  Kumar et al US 2017/0318460 A1 directed to transmitting codes over light to provide multi-factor authentication in a computer networking system [0001].
B.  Baykal et al US 2011/0167269 A1 directed to maintaining security between an optical network terminal and an optical network aggregation device in an active ethernet network [abstract].
C.  Cluts et al US 2004/0153656 A1 directed to a method and system for use in security authentication in a network environment [abstract].
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492